Citation Nr: 0608178	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  99-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to increased disability ratings for post-
traumatic degenerative joint disease of the left knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to increased disability ratings post-
traumatic degenerative joint disease of the right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1976 to August 
1995, plus 2 years 11 months 22 days of prior service.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 decision of the 
RO that denied compensable disability ratings for service-
connected post-traumatic degenerative joint disease of each 
knee.   The veteran timely appealed.

In September 1999, the veteran and his wife testified during 
a hearing before RO personnel.

In May 2002, the Board undertook additional development of 
the claims pursuant to the provisions of 38 C.F.R. § 19.9 
(2004).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
May 2003, the Board remanded these matters to the RO for 
initial consideration of the recently developed evidence and 
further action.   

In October 1999, the RO increased the disability evaluation 
to 10 percent for post-traumatic arthritis of the left knee, 
effective October 30, 1997.

In an October 2003 decision, the Board denied increased 
disability ratings for post-traumatic degenerative joint 
disease of each knee. 

The veteran appealed the October 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2004 Joint Motion for Remand, the parties moved 
to vacate the Board decision and to remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.

In June 2005, the Board remanded these matters for additional 
development.

In December 2005, the Appeals Management Center (AMC) 
increased the disability evaluation to 10 percent for post-
traumatic arthritis of the right knee, effective December 5, 
2005.  A December 2005 supplemental statement of the case 
(SSOC) erroneously reflects that award for the veteran's left 
knee, which had already been rated as 10 percent disabling.  
A subsequent AMC decision reflects a current 10 percent 
disability rating for each knee.

Because higher evaluations are available for each knee 
disability, and the veteran is presumed to seek the maximum 
available benefit for a disability, each of the claims 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The 10 percent rating for the left knee was made effective 
September 17, 1997 and the 10 percent rating for the right 
knee was made effective December 5, 2005.  Because the 
veteran has not disputed these effective dates, and staged 
rating are not for consideration in the case of an increased 
rating (as opposed to an initial rating), the Board is only 
considering entitlement to a rating in excess of the current 
evaluations.  Fenderson v. West, 12 Vet App 119 (1999); 
Francisco v. Brown, 7 Vet App 55 (1994).


FINDINGS OF FACT

1.  Post-traumatic degenerative joint disease of the 
veteran's right knee is manifested by X-ray evidence of 
osteophytes, limitation of flexion to 20 degrees and 
noncompensable limitation of extension without instability or 
subluxation.

2.  Post-traumatic degenerative joint disease of the 
veteran's right knee is manifested by X-ray evidence of 
osteophytes, limitation of flexion to 20 degrees and 
noncompensable limitation of extension without instability or 
subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
limitation of flexion and a 10 percent rating for limitation 
of extension due to post-traumatic degenerative joint disease 
of the left knee are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2005).

2.  .  The criteria for a disability rating of 30 percent for 
limitation of flexion and a 10 percent rating for limitation 
of extension due to post-traumatic degenerative joint disease 
of the right knee, are met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).
 
Through the May 1999 statement of the case (SOC), the October 
1999, January 2002, August 2003, and December 2005 SSOCs, and 
the July 2003 letter, the RO or VA's Appeals Management 
Center (AMC) notified the veteran of the applicable rating 
criteria for an increased rating.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claims.

VA's September 2002 and July 2003 letters notified the 
veteran of what evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, particularly, medical 
records, if he gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  The letters requested that he provide the names 
and addresses of medical providers, the time frame covered by 
the records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The September 2002 and July 2003 letters asked him if he had 
any additional evidence to submit, and thereby put him on 
notice to submit information or evidence in his possession.  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  Each of his 
claims was fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO or AMC has obtained copies of the 
veteran's service medical records and outpatient treatment 
records, and has arranged for the veteran to undergo VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  Consistent with the Joint Motion for 
Remand the veteran was afforded an examination that assessed 
functional impairment.  DeLuca v. Brown, 8 Vet App 202 
(1995); Lichtenfels v. Derwinski, 1 Vet App 484 (1991).

The veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  He has also been afforded necessary 
examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Service connection has been established for post-traumatic 
degenerative joint disease of each knee, effective 
September 1, 1995.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  In 
applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited 
to muscles or nerves.  These determinations are, if feasible, 
to be expressed in terms of the degree of additional range-
of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown; see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 
(1998).  

More recently, the general counsel held that a separate 
rating could also be provided for limitation of knee 
extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

Pain is a factor that must be considered when making a 
disability rating decision involving the musculoskeletal 
system.  Lichtenfels v. Derwinski, Smallwood v. Brown, 10 
Vet. App. 93, 98-99 (1997); 38 C.F.R. §§ 4.40, 4.45, 4.59.

The RO has rated the veteran's post-traumatic degenerative 
joint disease of each knee separately as noncompensable for 
specified periods, and presently as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5010.  A 
hyphenated diagnostic code reflects a rating by analogy (see 
38 C.F.R. §§ 4.20 and 4.27).

Traumatic arthritis is rated under the criteria for 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for 
application because Diagnostic Code 5257 is not predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

The evidence shows bilateral knee pain without X-ray findings 
of arthritis.  X-rays taken of each knee in February 1999 
were negative.

The initial X-ray findings of minimal osteophyte formation on 
the superior aspect of the right knee occurred on VA 
examination in March 2003.  

The veteran has not been found to have instability or 
subluxation on VA examinations; however, periodic instability 
has been reported by the veteran, though he denied locking.  

Extension of both knees at the December 2005 VA examination 
was to 0 degrees with pain at end of range.

Regarding flexion, the December 2003 VA examiner found full 
flexion to 140 degrees for each knee.  In December 2005, 
bilateral flexion was limited to 20 degrees, and there was 
pain at the extremes.  The veteran would not allow the 
examiner to test passive range of motion of either knee for 
signs of crepitus because of increased pain.  The examiner 
noted flexion to at least 90 degrees when the veteran arose 
from a lying position and when he sat on a chair.

The provisions of 38 C.F.R. § 4.59 (2005) provides that 
symptomatic arthritis will be evaluated as warranting at 
least the minimum compensable evaluation.  The veteran is 
currently in receipt of this evaluation for limitation of 
flexion of each knee.  

Regarding flare-ups, the veteran has reported pain and 
weakness, but no increased loss of motion.  The veteran no 
longer jogs or plays basketball due to his knee pain, but 
treatment records in March 2004 indicate that the veteran's 
exercise includes walking one mile three times weekly.  The 
report of the December 2005 VA examination reveals no 
additional limitation due to weakness, fatigability, or 
incoordination.  The veteran did not report any 
incapacitating episodes.

The reports of pain at the extremes of extension are 
indicative of a noncompensable limitation in that range of 
motion.  As such a 10 percent rating is warranted for each 
knee.  38 C.F.R. §§ 4.40, 4.45.

While the most recent examination suggests a range of flexion 
as much as 90 degrees, it appears that the veteran could only 
achieve 20 degrees before experiencing pain.  Flexion limited 
to this level is equal distance between the criteria for a 20 
and 30 percent evaluation.  Resolving reasonable doubt in the 
veteran's favor and considering the provisions of 38 C.F.R. 
§ 4.7, the Board grants a 30 percent evaluation for 
limitation of flexion of each knee.  

There simply is no indication that the veteran has limitation 
of extension or flexion, even with consideration of 
functional factors, that meets or approximates the criteria 
for higher evaluations.  Diagnostic Codes 5260, 5261.  The 
most recent examiner specifically found no additional 
limittion of motion due to these factors.

In addition, the weight of the evidence is to the effect that 
the veteran's post-traumatic degenerative joint disease of 
each knee causes no instability, subluxation, or limitation 
of extension to warrant a separate disability rating under 
Diagnostic Code 5257.

C.  Extraschedular Consideration

The Board finds that there is no showing that the veteran's 
post-traumatic degenerative joint disease of each knee has 
resulted in so exceptional or unusual a disability picture, 
so as to warrant the assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the veteran's post-
traumatic degenerative joint disease of each knee has not 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The veteran is currently employed as a driver.  
While he has reported increasing pain in changing gears and 
other activities, he has not reported any lost time from 
work, or other economic impact from the knee disabilities.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  











							(CONTINUED ON NEXT PAGE)
ORDER

A disability rating of 30 percent for limitation of flexion 
and a 10 percent rating for limitation of extension due to 
post-traumatic degenerative joint disease of the left knee is 
granted.

A disability rating of 30 percent for limitation of flexion 
and a 10 percent rating for limitation of extension due to 
post-traumatic degenerative joint disease of the right knee 
is granted.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


